Citation Nr: 0514669	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  03-33 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for post-traumatic stress disorder.

2.  Entitlement to an effective date prior to April 7, 1998 
for a grant of service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which implemented a favorable Board 
decision dated in August 2002 granting the veteran's claim 
for VA compensation for post-traumatic stress disorder 
(PTSD).  The September 2002 RO decision granted service 
connection and an initial evaluation of 30 percent for PTSD, 
effective April 7, 1998.  During the course of the appeal, 
the veteran was granted a 70 percent evaluation for PTSD, 
effective April 7, 1998, by rating action of September 2003.  
The veteran continues his appeal, maintaining that he is 
entitled to a 100 percent schedular evaluation for this 
disability.

The file indicates that the veteran is also claiming clear 
and unmistakable error (CUE) with respect to a December 1996 
rating decision by the RO.  As this issue has not been 
adjudicated, it is referred to the RO for appropriate action.

As will be further discussed, below, the issues of 
entitlement to an initial rating in excess of 70 percent 
evaluation for post-traumatic stress disorder and an 
effective date prior to April 7, 1998, for an award of 
service connection for PTSD are remanded to the RO via the 
Appeals Management Center in Washington, D.C.


REMAND

In his substantive appeal of the issue of entitlement to an 
effective date prior to April 7, 1998, for a grant of service 
connection for PTSD, the veteran raised a claim of CUE with 
respect to a prior final rating decision dated in December 
1996, which denied his original claim for VA compensation for 
PTSD.  The CUE claim is currently undeveloped for appellate 
review and must be addressed in the first instance by the RO.  
However, because the RO's determination with respect to this 
CUE claim may impact upon the outcome of the effective date 
claim on appeal, the two issues are inextricably intertwined 
with each other.  Therefore, appellate adjudication of the 
claim for an effective date prior to April 7, 1998, for a 
grant of service connection for PTSD will be held in abeyance 
pending resolution of the undeveloped CUE claim.  The matter 
is therefore remanded to the RO.

A review of the veteran's statements in support of his claim 
indicate that he perceived that his service-connected PTSD 
had worsened since the time of his last VA medical 
examination.  The latest psychiatric examination of record 
was conducted in September 2001.  When a claimant asserts 
that his service-connected disability is worse than when 
originally rated, and the available evidence is too old for 
an adequate evaluation of his current condition, VA's duty to 
assist includes providing a new medical examination.  See 
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Therefore, this 
issue must be remanded so that he may be scheduled for a new 
VA examination in order that an objective clinical picture of 
his current level of impairment due to his service-connected 
psychiatric disability may be obtained.

In view of the foregoing discussion, the claim is remanded 
for following development:

1.  The veteran must be provided with a 
VA psychiatric examination to evaluate 
the current severity of his PTSD.  The 
examiner must review the veteran's 
claims folder in conjunction with the 
examination.  Any tests deemed 
appropriate by the examiner must be 
conducted.  All pertinent symptomatology 
and findings must be reported in detail.  
The examiner's report must describe 
personal appearance and hygiene; mood; 
affect; speech; ability to understanding 
complex commands; judgment; abstract 
thinking; and orientation (spatial, 
time, and place).  The examiner must 
also address whether symptoms are mild 
or transient or controlled by continuous 
medication; the presence or absence of 
anxiety, suspiciousness, panic attacks 
(frequency and duration), obsessional 
rituals which interfere with routine 
activities, impaired impulse control 
(such as unprovoked irritability with 
periods of violence), disturbances of 
motivation and mood, suicidal ideation, 
persistent delusions or hallucinations, 
and grossly inappropriate behavior; the 
extent of sleep impairment, if any; the 
degree of memory loss or impairment, if 
any; the degree of impairment, if any, 
in the ability to adapt to stressful 
circumstances (including work or a work-
like setting); the degree of impairment, 
if any, in ability to establish and 
maintain effective relationships; and 
the degree of impairment, if any, in 
thought processes or communication.  
After examining the veteran, the 
examiner must assign a Global Assessment 
of Functioning score, with an 
explanation of the score assigned.  All 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  
The report prepared must be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims on appeal.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Following the aforementioned 
actions, the claim of entitlement to an 
initial rating in excess of 70 percent 
for PTSD must be considered based on all 
evidence of record.  

4.  The RO must also adjudicate the 
veteran's claim of CUE with respect to a 
December 1996 rating decision that 
denied his original claim of entitlement 
to service connection for PTSD.  
Thereafter, it must re-adjudicate the 
intertwined claim of entitlement to an 
effective date prior to April 7, 1998 
for a grant of service connection for 
PTSD.

5.  If the maximum benefit sought is not 
awarded with respect to any of the 
issues developed for appeal, the veteran 
and his representative must be provided 
with a Supplemental Statement of the 
Case containing notice of all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time must be 
allowed for response.  The case must 
then be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


